DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
It has been noticed that there are inadvertent errors in the Notice of Allowability mailed on 9/13/2021.  Therefore, this Corrected Notice of Allowability is merely a supplemental Notice of Allowability for correcting that Notice of Allowability.

Response to Amendment
The amendment received on 08/24/2021 has been reviewed and considered with the following results:
As to the prior rejections to Claims 1-26, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph; and 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  Applicants’ amendment and remarks filed on 8/24/2021 have overcome the rejections, as such; the rejections have been withdrawn.
REASON FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a capacitor device with a controllable electric capacitance value input (C_I) having a very specific structure limitations such as a first capacitor component (C1) with a fixed capacitance, and being electrically connected to the power converter (PCV), - two external electric terminals (A, B) arranged to be externally accessible from outside the enclosure (ENC), wherein at least one of the two external electric terminals (A, B) are connected to the first capacitor component (C1) and the power converter (PCV), and 
The prior art of record, taken alone or in combination, fails to disclose or render obvious a method for providing a controllable electric capacitance value having a very specific sequence of steps such as steps of providing (P_C1) a first capacitor component with a fixed capacitance, and being electrically connected to the power converter, providing (P_A_B) two external electric terminals arranged to be externally accessible from outside the enclosure, wherein at least one of the two external electric terminals is connected to the first capacitor component and the power converter, and receiving a digital signal output, that is generated based on sensing (S_VC1) at least one input voltage related to one of the two external electric terminals and the first capacitor component, and executing (E_AL) an algorithm configured to generate generating, based on the received digital signal output, a control signal to control the power converter in response to said sensed at least one input voltage, so as to provide a resulting electric capacitance between the two external electric terminals which corresponds to the controllable electric capacitance value input; and being configured in the combination with the rest of the limitations of Claim 26.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        September 13, 2021